Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to a request for continued examination filed 8/26/21.
Claims 1-6, 8-13 and 15-19 are pending.

Response to Arguments
Applicant's arguments filed 11/28/21 have been fully considered but they are not persuasive.

In rejecting Claim 1, the Office asserts that the "output" described at paragraph [0154] of Reddy is the equivalent of a build of a project Referring to paragraph [0154] of Reddy, a next stage may receive the output and that output may cause that software development tooling to transform the software asset in accordance with the next stage upon being promoted (or block the transformation in the alternative). (1st par. on pg. 10)

The examiner respectfully disagrees. Specifically, in the context of a promotion to a “build” stage (e.g. par. [0006] “a build stage”) the transformation of the software asset performed by the software development tooling constitutes preforming a “build” of the project (verb) and the resulting transformed software asset constitutes a “build” (noun) of the project. The “output” is a result of execution of a promotion smart contract (see e.g. par. [0153] “smart contracts may be executed … including replication and consensus … determine a consensus promotion result”). Accordingly, Reddy discloses an “output” representing the result of a 

However, Reddy fails to describe performing a blockchain consensus on the ''output" because this would require a plurality of blockchain peers to build the code and then determine whether the code is operating properly in a manner that is transparent to the user/ developer. Instead, in Reddy, the output is sent to a development environment, where it will be interacted with by reviewers / developer of the code. See, paragraph [0074]. (2nd par. on pg. 10)

Respectfully, this is not what is claimed. More specifically, the claim only recites that the enough peers “agree on the build” and makes no indication that multiple peers perform or generate the build (note, e.g., the use of a singular “build”). Further, ¶¶ [0040],[0041] and [0045] of the specification (cited as providing support) do not explicitly describe any comparison of builds but instead disclose e.g. “The participants agree on tests and review process and make sure that each code contribution successfully passes these processes” (¶ [0040]). This is similar to the consensus process disclosed by Reddy.

Meanwhile, Reddy also describes at paragraph [0141] that a blockchain consensus may be performed on the inputs / outputs of the smart contract operations. However, Reddy fails to describe a blockchain consensus determination for a build of a code project. Instead, Reddy describes peers performing a consensus determination on the operations executed by a software program, and not on a build (compile) of a code project. (4th par. on pg. 10).

Reddy discloses “various software development tooling … to transform the software asset in accordance with the next stage” (¶[0154]). In the context of a build stage (e.g. par. [0006]) those of ordinary skill in the art would have understood this transformation to constitute building the project. Further, upon completion of the build consensus is required before proceeding to a next stage, e.g. (e.g. par. [0006] “a test stage”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0303623 to Reddy et al. (Reddy) in view of US 2018/0260212 to Wisnovsky (Wisnovsky).

Claims 1, 8 and 15: Reddy discloses a system, comprising: 
a processor; and a memory to store on[e] or more machine readable instructions (see e.g. Fig. 19) that when executed by the processor cause the processor to: 
connect to a blockchain network (par. [0153] “decentralized computing platform 80”), the blockchain network comprising a plurality of blockchain peers that host a blockchain (par. [0006] “implemented with a plurality of computing nodes … a consensus result … among the computing nodes”); 
receive a transaction with a code contribution from a developer via a smart contract (par. [0144] “code of the software asset … may be passed as an argument to the promotion smart contract”);
determine that the review needed to approve the code contribution have approved of the code contribution (par. [0141] “determine whether criteria of the respective stage are satisfied”);
create a build of the project based on the code (par. [0006] “a build stage”, par. [0154] “various software development tooling used in the next stage may receive the output and that output may cause that software development tooling to transform the software asset in accordance with the next stage”); 
test a functionality of the build of the project in an execution environment (par. [0143] “execution of static analysis tests, execution of dynamic analysis tests”, par. [0054] “dynamic analysis may include … functionality tests”); and 

in response to a determination that enough blockchain peers agree on the build of the project, commit the code contribution (par. [0141] “Code of the smart contract and outputs may be verified with a consensus algorithm”, par. [0143] “request to commit to a code repository”, par. [0149] “promote the software asset”).

Reddy does not explicitly disclose retrieving code review parameters from the blockchain, but does disclose a code review parameter stored on the block chain (see e.g. Fig. 8, Block 4, “Test policies rating: STRICT”, Fig. 10, Block #6, “Category: security”) and retrieving information from the blockchain (e.g. par. [0146] access trust records … executing the above-described read operations”). 
Accordingly, it would have been obvious to retrieve the code review parameters (par. [0145] “obtain a promotion policy”) from the blockchain (par. [0146] “access trust records”). Those of ordinary skill in the art would have been motivated to do to allow the developer to specify the desired review policies when submitting the change to the source code for review (see e.g. par. [0144] “policy specific to the entity making the request and a use case or type of use case for the software asset”, par. [0143] “request to commit to a code repository”)

Reddy does not explicitly disclose 

merging the code contribution with the code of the project to create a merged code; and 
committing the code contribution to the blockchain.

Wisnovsky teaches 
a blockchain network configured to store a code of a project (see e.g. Fig. 3)
merging a code contribution with the code of the project to create a merged code (par. [0066] “an instruction/command to append the block 212n+1 to the blockchain 214”, par. [0076] “Block 1 2121 may be a block including … changes to the original source code”, this “appending” of a block containing “changes to the original source code” constitutes a “merging” of the changes with the original code. In other words after the merge is performed the project contains the changes); and 
determine whether a consensus has been satisfied (par. [0053] “requiring changes to be made … subject to a consensus algorithm”); and
committing the code contribution to the blockchain (par. [0097] “operation 555 to append the potential block 212 to the blockchain 214”, par. [0053] “requiring changes to be made … subject to a consensus algorithm”).

It would have been obvious at the time of filing to execute smart contracts (Reddy par. [0144] “the promotion smart contract”) to verify, merge and commit the code contribution to the blockchain (Wisnovsky par. [0097] “operation 555 to append the potential block 212 to the 

Claims 2, 9 and 16: Reddy and Wisnovsky teach claims 1, 8 and 15, wherein the instructions are further to cause the processor to submit the code contribution to a plurality of reviewers (Reddy par. [0053] “requiring changes to be made … subject to a consensus algorithm”).

Claims 3, 10 and 17: Reddy and Wisnovsky teach claims 2, 9 and 16, wherein the instructions are further to cause the processor to provide the code review parameters stored on the blockchain to the plurality of the reviewers (Reddy par. [0146] “access trust records”).

Claims 4, 11 and 18: Reddy and Wisnovsky teach claims 3, 10 and 17, wherein the instructions are further to cause the processor to:
receive an approval or a rejection from the plurality of reviewers based on the code review parameters (e.g. Reddy par. [0151] “a positive passing result be expressed in a trust record”, par. [0153] “determine a consensus promotion result”).

Claims 5 and 12: Reddy and Wisnovsky teach claims 4 and 11, wherein the instructions are further to cause the processor to:


Claim 6, 13 and 19: Reddy and Wisnovsky teach claims 1, 8 and 15, wherein the instructions are further to cause the processor to execute the smart contract to test the build based on tests stored on the blockchain (Reddy par. [0144] “code of the software asset … may be passed as an argument to the promotion smart contract”, par. [0073] “an executable file of a test application” it would at least have been obvious to pass these tests on the blockchain as a means of providing the tests to the tester/reviewer). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0112427 to Nakamura et al. teaches additional consensus algorithms (see e.g. par. [0075]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199